In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-2773
MARY B. VALENCIA, et al.
                                                 Plaintiffs-Appellees,

                                 v.

CITY OF SPRINGFIELD, ILLINOIS,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Central District of Illinois.
            No. 3:16-cv-03331 — Richard Mills, Judge.
                     ____________________

    ARGUED FEBRUARY 8, 2018 — DECIDED MARCH 1, 2018
                ____________________

   Before FLAUM, EASTERBROOK, and MANION, Circuit Judges.
     FLAUM, Circuit Judge. Plaintiffs allege the City of Spring-
field (“Springfield” or “the City”) unlawfully discriminated
against three disabled individuals when it ruled they could
no longer occupy a single-family residence located within 600
feet of an existing disabled group home. Finding that plain-
tiffs possessed a reasonable likelihood of success on the mer-
its, the district court granted them a preliminary injunction
and enjoined the City from initiating eviction proceedings
2                                                   No. 17-2773

while this case is pending. The City appeals. For the reasons
stated below, we affirm.
                          I. Background
    A. Factual Background
    Like most municipalities, Springfield’s zoning code (“the
Code”) divides the city into multiple zoning districts, includ-
ing residential districts. Springfield, Ill., Code of Ordinances
§ 155.004. The primary permitted use within residential dis-
tricts is “single-family detached residences.” Id. § 155.016. The
Code defines “family” as:
       One or more persons each related to one an-
       other by blood, marriage, or adoption, or is a
       group of not more than five persons not all so
       related occupying a single dwelling unit which
       is not a boardinghouse or lodging house as de-
       fined in this section.
Id. § 155.001.
    In addition to single-family detached residences, the Code
also allows certain residential districts to be used for “family
care residence[s].” Id. § 155.016. The Code defines a “family
care residence” as:
       A single dwelling unit occupied on a relatively
       permanent basis in a family-like environment
       by a group of no more than six unrelated per-
       sons with disabilities, plus paid professional
       support staff provided by a sponsoring agency
       either living with the residents on a 24-hour ba-
       sis or present whenever residents with disabili-
       ties are present at the dwelling, and complies
No. 17-2773                                                             3

        with the zoning regulations for the district in
        which the site is located.
Id. § 155.001. The Code imposes additional restrictions on
family care residences. In relevant part, such residences must
be “located upon a zoning lot which is more than 600 feet
from the property line of any other such facility.” Id. § 155.053.
According to the Code, this is to ensure that family care resi-
dences, “which operate most effectively in residential envi-
ronments, do not adversely affect those environments
through over concentration.” Id.
    Plaintiff Individual Advocacy Group, Inc. (“IAG”) is a
non-profit organization that provides residential services to
adults with disabilities, including assistance in dressing, food
preparation, shopping, home maintenance, and cleaning.
Such services allow disabled individuals to live in family-like
settings in typical residential communities, a configuration
commonly referred to as Community Integrated Living Ar-
rangements (“CILAs”). Notably, unlike other residential ser-
vice agencies, IAG does not own or operate group homes. Ra-
ther, IAG clients (or their legal guardians) rent individual
dwellings on their own behalf, and then IAG provides in-
home support.1
   In 2012, IAG contacted several property owners in
Springfield about providing housing for CILAs. In August
2013, Christine and Robyn Hovey agreed to rent a home lo-
cated at 2328 Noble Avenue (”the Noble home”) to three IAG


    1 Although IAG clients (or their legal guardians) are technically the
lessees of a particular residence, IAG enters into written agreements with
landlords to pay any security deposit and, if necessary, supply a new dis-
abled tenant in the event a lessee departs the home.
4                                                             No. 17-2773

clients. The Noble home is located in a residential district
that allows both single-family detached residences and fam-
ily care residences. It is a one-story ranch house that resem-
bles other dwelling units in the neighborhood. The district
court found there is nothing about the exterior of the Noble
home that indicates it is inhabited by disabled individuals.
Although IAG employees are present any time the home is
occupied, they do not drive marked vehicles, and there are
generally no more than two staff cars present at any time.
    In March 2014, after the Hoveys completed significant
renovations,2 IAG clients J.M., J.D., and former plaintiff
A.D.3 moved into the Noble home. Each possessed a substan-
tial physical or mental impairment, and two were non-am-
bulatory. At the time, A.D. was a sixty-two year-old male
who was confined to a wheelchair and almost completely
nonverbal.
    Unbeknownst to the Hoveys, IAG, or its clients, Sparc—
another non-profit organization supporting those with de-
velopmental disabilities—had been operating a family care
residence (“the Sparc home”) across the street from the No-
ble home for approximately twelve years. Like the Noble
home, the Sparc home is indistinguishable from other homes
in the area. However, according to the City, the property


    2 These renovations included, inter alia, widening doorways, enlarging

two bathrooms, and lowering kitchen counters to make the home wheel-
chair accessible.
    3 A.D.  died on September 12, 2017. Plaintiff Mary B. Valencia, who is
A.D.’s sister and legal guardian, originally filed this suit on A.D.’s behalf.
On October 31, 2017, the district court terminated A.D. as a party and sub-
stituted Valencia.
No. 17-2773                                                  5

lines of the Noble home and the Sparc home are separated
by only 157 feet.
    In August 2016, the City notified the Hoveys that a com-
plaint had been filed because the Noble home was located
within 600 feet of the Sparc home, in violation of § 155.053 of
the Code. The City thus informed the Hoveys that the Noble
home residents would be evicted unless the Hoveys applied
for a Conditional Permitted Use (“CPU”). Under the Code,
“[a]ny family care residence … not in compliance with
[§ 155.053] … may seek a conditional permitted use under …
the zoning ordinance.” Id. To qualify for a CPU, a family care
residence must establish that: (1) “the proposed location and
use will not have any adverse impact upon residents of
nearby facilities when located within 600 feet of another such
facility”; and (2) “[t]he proposed location will not have any
detrimental affect [sic] upon existing privacy, light or envi-
ronment of surrounding residences.” Id. § 155.211.1.
    On October 7, 2016, the Hoveys and IAG submitted a
joint CPU application. On November 10, 2016, the Spring-
field-Sangamon County Regional Planning Commission
(“the County Commission”) recommended the CPU be de-
nied because “[t]he evidence provided in the petition [did]
not provide sufficient detail to allow staff to make a reason-
able determination whether the design and method of oper-
ation of the proposed use [would] minimize the adverse ef-
fects on the character of the surrounding area.”
   On November 16, 2016, the Springfield Zoning and Plan-
ning Commission (“the Springfield Commission”) held a
public hearing. At the hearing, Dr. Charlene Bennett, IAG’s
executive director, testified that when the Noble home
opened, IAG was not aware of the Sparc home across the
6                                                 No. 17-2773

street. She further testified that, except for one instance in
early 2014 when a Sparc resident entered the Noble home
without supervision, the residents of the Noble home have
had no contact with the residents of the Sparc home.
   Plaintiffs also presented testimony from Daniel Lauber, a
land use planning and zoning expert. Lauber testified that
because the Noble home was leased by IAG’s clients, not
IAG itself, the City should treat its residents as a “family”
under § 155.001 and classify the home as a single-family de-
tached residence rather than a family care residence. Lauber
further testified that, even if the home was deemed a family
care residence, a CPU was warranted because the home was
consistent with the City’s comprehensive plans and did not
adversely affect the surrounding community.
    In response, certain residents of the 2300 block of Noble
Avenue asked that the CPU be denied because caregivers
“rac[ed] up and down their block to get to work on time,”
“listen[ed] to … loud music in their vehicles,” “park[ed] on
the wrong side of the street,” and blocked driveways and
sidewalks.
   At the conclusion of the hearing, the Springfield Com-
mission voted 4-3 to recommend denial of the CPU. The
Springfield City Council considered the recommendations of
the County Commission and the Springfield Commission on
December 20, 2016. Once again, IAG requested the City ei-
ther deem the Noble home a single-family detached resi-
dence or grant a CPU. Following a public comment period,
the City Council voted 8-2 to affirm the Springfield Commis-
sion’s recommendation and deny the CPU.
No. 17-2773                                                              7

    B. Procedural Background
    On December 22, 2016, plaintiffs filed a complaint in the
United States District Court for the Central District of Illinois.
Plaintiffs alleged the City discriminated against the Noble
home residents on the basis of their disabilities, in violation of
the Fair Housing Act (“FHA”), 42 U.S.C. §§ 3601–31, Ameri-
cans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101–213,
and § 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794(a).
In addition to monetary damages, plaintiffs sought an order
directing the City to grant their requested CPU and perma-
nently refrain from treating the Noble home as a non-con-
forming use under the Code.
    Plaintiffs’ raised multiple theories of liability. First, they
claimed the Code facially discriminates against disabled indi-
viduals because it imposes a 600-foot spacing requirement on
unrelated disabled persons living in family care residences,
but not on unrelated non-disabled persons living in single-
family dwellings.4 Second, they argued that even if the 600-
foot spacing requirement is facially neutral, it has a disparate
impact on persons with disabilities. Third, they claimed that
by refusing to grant the Noble home a CPU, the City failed to
make a reasonable accommodation.




    4 Plaintiffs’ theory relied upon the interaction of the terms “family”
and “family care residence” in the Code. Interpreting these two ordinance
provisions, plaintiffs contended that five or fewer unrelated, non-disabled
individuals can constitute a “family” and thus live in a single-family de-
tached residence (without a 600-foot spacing requirement), but five unre-
lated, disabled persons must live in a family care residence.
8                                                                No. 17-2773

    On January 11, 2017, plaintiffs moved for a preliminary in-
junction to enjoin the City from instituting eviction proceed-
ings against the Noble home residents during the pendency
of the case. They limited the bases of their motion to their the-
ories of disparate treatment and reasonable accommodation.5
    In response, the City challenged plaintiffs’ motion on only
one issue: whether plaintiffs demonstrated a reasonable like-
lihood of success on the merits. On August 3, 2017, the district
court granted plaintiffs’ motion, finding that plaintiffs pos-
sessed a reasonable likelihood of success under both theories
of liability.6 This appeal followed.7




    5 Plaintiffs did this because, in their view, the City’s zoning code is not

facially neutral. See Larkin v. Mich. Dep’t of Soc. Servs., 89 F.3d 285, 290 (6th
Cir. 1996) (noting that cases involving facially discriminatory statutes pre-
sent cases of disparate treatment, not disparate impact).
    6 The  court further found that the Noble home residents would incur
irreparable harm because “it would be very difficult” for them “to find a
suitable residence” before eviction proceedings were complete. Addition-
ally, “any post-trial relief would come too late to avoid the injuries that
would result if preliminary injunctive relief [was] not granted.” Finally,
the court concluded that a preliminary injunction “would serve the public
interest.”
    7 The City claims it does not appeal “because it desires to immediately

remove the Plaintiffs from the Noble home.” Rather, it believes the district
court’s interpretation of the Code “effectively renders moot any factual
determination that might be made” after a trial on the merits. According
to the City, if the district court’s interpretation stands, “it is unlikely that
any set of facts would save the ordinance from violating the FHA.”
No. 17-2773                                                     9

                           II. Discussion
   A. The Preliminary Injunction Standard
    “An equitable, interlocutory form of relief, ‘a preliminary
injunction is an exercise of a very far-reaching power, never
to be indulged in except in a case clearly demanding it.’” Girl
Scouts of Manitou Council, Inc. v. Girl Scouts of United States of
Am., Inc., 549 F.3d 1079, 1085 (7th Cir. 2008) (quoting Roland
Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 389 (7th Cir.
1984)); see also Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd.
of Educ., 858 F.3d 1034, 1044 (7th Cir. 2017) (“A preliminary
injunction is an extraordinary remedy.”). “It is never awarded
as a matter of right.” Whitaker, 858 F.3d at 1044. “To determine
whether a situation warrants such a remedy, a district court
engages in an analysis that proceeds in two distinct phases: a
threshold phase and a balancing phase.” Girl Scouts, 549 F.3d
at 1085–86.
    “To survive the threshold phase, a party seeking a prelim-
inary injunction must satisfy three requirements.” Id. at 1086.
It must show that: (1) “absent a preliminary injunction, it will
suffer irreparable harm in the interim period prior to final res-
olution of its claims”; (2) “traditional legal remedies would be
inadequate”; and (3) “its claim has some likelihood of suc-
ceeding on the merits.” Id.
    If the moving party satisfies each of these requirements,
the court “proceeds to the balancing phase of the analysis.”
Id. In the balancing phase, “the court weighs the irreparable
harm that the moving party would endure without the pro-
tection of the preliminary injunction against any irreparable
harm the nonmoving party would suffer if the court were to
grant the requested relief.” Id. “In so doing, the court employs
10                                                    No. 17-2773

a sliding scale approach: ‘[t]he more likely the plaintiff is to
win, the less heavily need the balance of harms weigh in his
favor; the less likely he is to win, the more need it weigh in his
favor.’” Id. (alteration in original) (quoting Roland Mach., 749
F.2d at 387). “Where appropriate, this balancing process
should also encompass any effects that granting or denying
the preliminary injunction would have on nonparties (some-
thing courts have termed the ‘public interest’).” Id. (quoting
Ty, Inc. v. Jones Grp., Inc., 237 F.3d 891, 895 (7th Cir. 1986)).
    As stated above, the City contests only a single aspect of
the preliminary injunction inquiry: whether plaintiffs are
likely to succeed on the merits. “A party moving for prelimi-
nary injunctive relief need not demonstrate a likelihood of ab-
solute success on the merits. Instead, he must only show that
his chances to succeed on his claims are ‘better than negligi-
ble.’” Whitaker, 858 F.3d at 1046 (quoting Cooper v. Salazar, 196
F.3d 809, 813 (7th Cir. 1999)). Although “[t]his is a low thresh-
old,” id., it “does not mean … that applicants for interim in-
junctive relief with relatively weak cases will always obtain
injunctions.” Sofinet v. INS, 188 F.3d 703, 707 (7th Cir. 1999).
“If it is plain that the party seeking the preliminary injunction
has no case on the merits, the injunction should be refused
regardless of the balance of harms.” Green River Bottling Co. v.
Green River Corp., 997 F.2d 359, 361 (7th Cir. 1993).
    In reviewing the grant or denial of a preliminary injunc-
tion, this court “examines legal conclusions de novo, findings
of fact for clear error, and the balancing of harms for abuse of
discretion.” Coronado v. Valleyview Pub. Sch. Dist. 365-U, 537
F.3d 791, 795 (7th Cir. 2008); see also Whitaker, 858 F.3d at 1044.
In other words, “[a] district court abuses its discretion when,
in conducting its preliminary injunction analysis, it commits
No. 17-2773                                                     11

a clear error of fact or an error of law.” Girl Scouts, 549 F.3d at
1086. “Absent such errors, we accord a district court’s deci-
sions during the balancing phase of the analysis great defer-
ence.” Id.; see also Turnell v. CentiMark Corp., 796 F.3d 656, 662
(7th Cir. 2015) (“[W]e give substantial deference to the court’s
weighing of evidence and balancing of the various equitable
factors.”).
   B. The Statutes at Issue
    The FHA, passed in 1968, “was enacted ‘to provide, within
constitutional limitations, for fair housing throughout the
United States.’” Oconomowoc Residential Programs v. City of
Milwaukee, 300 F.3d 775, 782 (7th Cir. 2002) (quoting 42 U.S.C.
§ 3601). Although the original Act only prohibited discrimi-
nation on the basis of race, color, religion, or national origin,
the Fair Housing Amendment Act of 1988 (“FHAA”) ex-
tended FHA protections to persons with disabilities. See Pub.
L. No. 100-430, 102 Stat. 1619. The FHA makes it unlawful
“[t]o discriminate in the sale or rental, or to otherwise make
unavailable or deny, a dwelling to any buyer or renter be-
cause of a handicap.” 42 U.S.C. § 3604(f)(1).
   Similarly, Title II of the ADA provides that “no qualified
individual with a disability shall, by reason of such disability,
be excluded from participation in or be denied the benefits of
the services, programs, or activities of a public entity, or be
subjected to discrimination by any such entity.” Id. § 12132.
    Finally, under the Rehabilitation Act, “[n]o otherwise
qualified individual with a disability … shall, solely by reason
of her or his disability, be excluded from the participation in,
12                                                              No. 17-2773

be denied the benefits of, or be subjected to discrimination un-
der any program or activity receiving Federal financial assis-
tance.” 29 U.S.C. § 794(a).
    Importantly, all three statutes apply to municipal zoning
decisions. See Wis. Cmty. Servs., Inc. v. City of Milwaukee, 465
F.3d 737, 752 n.12 (7th Cir. 2006) (en banc); Oconomowoc, 300
F.3d at 782. A plaintiff may prove a violation of the FHA,
ADA, or Rehabilitation Act by showing: (1) disparate treat-
ment; (2) disparate impact; or (3) a refusal to make a reasona-
ble accommodation. Reg’l Econ. Cmty. Action Program, Inc. v.
City of Middletown, 294 F.3d 35, 48 (2d Cir. 2002). For each re-
spective theory, the same analysis generally applies under all
three statutes. See id. at 48–53.
     C. Reasonable Accommodation
    The district court found that plaintiffs possessed a reason-
able likelihood of success under theories of both intentional
discrimination and reasonable accommodation. We need not
address both issues here. “[W]e may affirm on any basis that
appears in the record,” see Kidwell v. Eisenhauer, 679 F.3d 957,
965 n.1 (7th Cir. 2012), and plaintiffs’ reasonable accommoda-
tion claim offers a sufficient avenue for affirming the district
court’s ruling.8


     8 Although the City appealed in hopes of resolving the proper inter-
pretation of its Code, we believe such a ruling would be best made with
the assistance of a full record. The City’s fear that the district court’s pre-
liminary interpretation “renders moot any factual determination that
might be made” at trial is overstated. “[T]he granting of a preliminary in-
junction is not a decision on the merits of the plaintiff’s suit.” Ayres v. City
of Chicago, 125 F.3d 1010, 1013 (7th Cir. 1997). Rather, “[i]t is merely a de-
cision that the suit has enough merit—which need not be great merit—to
justify an order that will freeze the situation, in the plaintiff’s favor, for
No. 17-2773                                                                13

    The FHAA requires public entities “to reasonably accom-
modate a disabled person by making changes in rules, poli-
cies, practices or services as is necessary to provide that per-
son with access to housing that is equal to that of those who
are not disabled.” Good Shepherd Manor Found., Inc. v. City of
Momence, 323 F.3d 557, 561 (7th Cir. 2003); see also 42 U.S.C.
§ 3604(f)(3)(B). “Although the plain language of the FHAA
provides little guidance concerning the reach of its accommo-
dation requirement, the contours of the obligation have been
given substantial elaboration by this court and other courts of
appeals.” Wis. Cmty. Servs., 465 F.3d at 749. “The basic ele-
ments of an FHAA accommodation claim are well-settled.” Id.
“The FHAA requires accommodation if such accommodation
(1) is reasonable, and (2) necessary, (3) to afford a handi-
capped person the equal opportunity to use and enjoy a
dwelling.” Oconomowoc, 300 F.3d at 783.9
    “Whether a requested accommodation is reasonable or not
is a highly fact-specific inquiry and requires balancing the
needs of the parties.” Id. at 784. “An accommodation is rea-
sonable if it is both efficacious and proportional to the costs to

such time as it may take to determine whether the suit is, or is not, meri-
torious.” Id. “The propriety of preliminary relief and resolution of the mer-
its are … ‘significantly different’ issues,” Parents Involved in Cmty. Sch. v.
Seattle Sch. Dist. No. 1, 551 U.S. 701, 721 n.10 (2007) (quoting Univ. of Tex.
v. Camenisch, 451 U.S. 390, 393 (1981)), and therefore “findings made at the
preliminary injunction stage do not bind the district court as the case pro-
gresses.” Michigan v. U.S. Army Corps of Eng’rs, 667 F.3d 765, 782 (7th Cir.
2011).
    9 As stated above, the requirements for reasonable accommodation
under the FHAA are the same as those under the ADA and Rehabilitation
Act. See Oconomowoc, 300 F.3d at 783; Gile v. United Airlines, Inc., 95 F.3d
492, 497 (7th Cir. 1996).
14                                                   No. 17-2773

implement it.” Id. On the other hand, “[a]n accommodation is
unreasonable if it imposes undue financial or administrative
burdens or requires a fundamental alteration in the nature of
the program.” Id.
    Some costs related to reasonableness “may be objective
and easily ascertainable.” Wis. Cmty. Servs., 465 F.3d at 752.
For example, “some governmental costs associated with the
specific program at issue may be a matter of simply looking
at a balance sheet.” Id. Other costs “may be more subjective
and require that the court demonstrate a good deal of wisdom
in appreciating the intangible but very real human costs asso-
ciated with the disability in question.” Id. This refers to “those
intangible values of community life that are very important if
that community is to thrive and is to address the needs of its
citizenry.” Id. Of particular relevance here, “[a] zoning waiver
is unreasonable if it is so ‘at odds with the purposes behind
the rule that it would be a fundamental and unreasonable
change.’” Oconomowoc, 300 F.3d at 784 (quoting Dadian v. Vill.
of Wilmette, 269 F.3d 831, 838–39 (7th Cir. 2001)).
    “Whether the requested accommodation is necessary re-
quires a ‘showing that the desired accommodation will af-
firmatively enhance a disabled plaintiff’s quality of life by
ameliorating the effects of the disability.’” Dadian, 269 F.3d at
838 (quoting Bronk v. Ineichen, 54 F.3d 425, 429 (7th Cir. 1995)).
“In other words, the plaintiffs must show that without the re-
quired accommodation they will be denied the equal oppor-
tunity to live in a residential neighborhood.” Oconomowoc, 300
F.3d at 784. “This has been described by courts essentially as
a causation inquiry.” Wis. Cmty. Servs., 465 F.3d at 749.
No. 17-2773                                                      15

   Finally, “[t]he ‘equal opportunity’ element limits the ac-
commodation duty so that not every rule that creates a gen-
eral inconvenience or expense to the disabled needs to be
modified.” Id.
       Instead, the statute requires only accommoda-
       tions necessary to ameliorate the effect of the
       plaintiff’s disability so that she may compete
       equally with the non-disabled in the housing
       market. We have enforced this limitation by
       asking whether the rule in question, if left un-
       modified, hurts “handicapped people by reason
       of their handicap, rather than … by virtue of what
       they have in common with other people, such as
       a limited amount of money to spend on hous-
       ing.”
Id. (alterations in original) (quoting Hemisphere Bldg. Co., Inc.
v. Vill. of Richton Park, 171 F.3d 437, 440 (7th Cir. 1999)). In the
context of a zoning waiver, “‘equal opportunity’ means the
opportunity to choose to live in a residential neighborhood.”
Oconomowoc, 300 F.3d at 784.
    “The burden is on the plaintiffs to show that the accom-
modation it seeks is reasonable on its face.” Id. at 783. “Once
the plaintiffs have made this prima facie showing, the defend-
ant must come forward to demonstrate unreasonableness or
undue hardship in the particular circumstances.” Id.
       This burden-shifting analysis applies to the
       “necessary” and “equal opportunity” elements
       of the requirement as well, as “a plaintiff is in
       the best position to show what is necessary to
16                                                          No. 17-2773

          afford its clients (i.e., the handicapped popula-
          tion that it wishes to serve) an equal oppor-
          tunity to use and enjoy housing, [while] a de-
          fendant municipality is in the best position to
          provide evidence concerning what is reasonable
          or unreasonable within the context of the zon-
          ing scheme.”
Id. at 783 n.5 (alteration in original) (quoting Lapid-Laurel,
L.L.C. v. Zoning Bd. of Adjustment, 284 F.3d 442, 458 (3d Cir.
2002)).
    Here, the CPU sought by plaintiffs would afford the Noble
Home residents an equal opportunity to establish a residen-
tial home. See Oconomowoc, 300 F.3d at 784. “Often, a commu-
nity-based residential facility provides the only means by
which disabled persons can live in a residential neighbor-
hood, either because they need more supportive services, for
financial reasons, or both.” Id. Thus, “[w]hen a zoning author-
ity refuses to reasonably accommodate these small group liv-
ing facilities, it denies disabled persons an equal opportunity
to live in the community of their choice.” Id.
    The City counters that plaintiffs are not seeking an equal
opportunity to enjoy a dwelling. Interpreting the definition of
“family” found in § 155.001 of the Code, the City claims “there
is no provision under [the City’s] zoning code for three unre-
lated non-disabled adults to live in a single family home.”10

     10According to the City, the phrase “a group of not more than five
persons not all so related” in the Code’s definition of “family” only means
that “a group of some related and some unrelated persons not exceeding
five” may occupy a single dwelling unit. That is, the definition means
“that not all [persons] need be related, but some of them are.” Thus, under
the City’s interpretation, “[f]ive unrelated persons cannot be considered a
No. 17-2773                                                       17

By extension, according to the City, plaintiffs “are seeking an
opportunity which would not be afforded to similarly situ-
ated non-disabled persons under any circumstances.” We
agree with the district court that this theory is dubious. The
present record does not provide any evidence that the City
“has ever taken any measure to enforce [a] prohibition against
three unrelated non-disabled adults residing in a single fam-
ily home.” Practically speaking, therefore, plaintiffs seek the
same opportunity as unrelated non-disabled individuals.
    On the questions of reasonableness and necessity, our de-
cision in Oconomowoc is instructive. There, Milwaukee denied
an occupancy permit for a disabled adult residential facility
because two other group homes were operating within 2,500
feet of the proposed home (one of which was located within
358 feet). Id. at 778–79.
    The facility appealed to Milwaukee’s Board of Zoning Ap-
peals, arguing that a variance was necessary as a reasonable
accommodation under the FHAA. Id. The facility presented
evidence of the scarcity of disabled housing, as well as de-
tailed information about the needs of two individual plaintiffs
suffering from traumatic brain injuries. Id. At the same time,
prospective neighbors of the group home expressed concerns
that the disabled residents “might become violent” and
“threaten the safety of residents of the community.” Id. at 779–
80. Other neighbors “raised concerns about the amount of
traffic,” “parking restrictions that could constitute a hazard
for the group homes residents,” and the “lack of sidewalks.”
Id. at 780.


family under the ordinance” and therefore “could not legally occupy a
single family home.”
18                                                 No. 17-2773

   The Board of Zoning Appeals denied the request for a var-
iance, stating that the proposed home would constitute a “fla-
grant violation of the state’s distance requirement.” Id. The
Board also cited the neighbors’ safety concerns, and con-
cluded that the proposed facility could impose “undue costs,
expenses, and other burdens on the City.” Id.
    After the facility sued for violations of the FHAA, the dis-
trict court granted partial summary judgment in its favor,
finding that Milwaukee failed to provide a reasonable accom-
modation. Id. at 781. We affirmed. In our opinion, we first
stated that Milwaukee’s zoning code and variance procedure
were “not in and of [themselves] an accommodation.” Id. at
785. We further held that the facility “sufficiently established
that the [variance] was reasonable and necessary to provide
[the disabled residents] with an equal opportunity to enjoy
housing in a residential community in Milwaukee.” Id. at 787.
Specifically, we stressed that the individual plaintiffs “re-
quire[d] a living arrangement where supportive services
[were] available twenty-four hours a day” and was “wheel-
chair accessible,” and noted that neither plaintiff could afford
to purchase their own home. Id.
    In contrast, we held that Milwaukee failed to prove “either
that the accommodation was unreasonable or that it created
an undue hardship.” Id. We stated that the prospective neigh-
bors’ public safety concerns could not “be based on blanket
stereotypes about disabled persons rather than particularized
concerns about individual residents.” Id. at 786. Moreover,
“[Milwaukee’s] own engineer testified that the proposed
group home would not have a significant adverse impact on
traffic and therefore [would] not, in this fashion, impose any
financial or administrative burdens on the City.” Id. Similarly,
No. 17-2773                                                  19

Milwaukee did not demonstrate that the group home at issue
was “any more likely to generate calls to the police than other
area residents.” Id.
    This case is akin to Oconomowoc. As the district court
found, the Noble home is necessary to fulfill “IAG’s mission
to provide residential services to disabled adults in a commu-
nity-based setting.” This necessity is further highlighted by
the district court’s finding that “group homes are in short sup-
ply.” In fact, “[i]t took several months for IAG to find a home
that would accommodate the needs of its clients.”
    In addition, at this stage in the proceedings, the record
shows that IAG’s CPU request is reasonable. It would plainly
effectuate plaintiffs’ goal of establishing a CILA for Noble
home residents, and would further advance the integration of
disabled individuals into the Springfield community. Moreo-
ver, these benefits likely outweigh the potential costs of im-
plementation. The financial and administrative burden on the
City is negligible. According to the evidence before the Court,
neither police nor emergency services have been called to the
Noble home in the three years since it opened. To the con-
trary, at the City Council hearing on plaintiffs’ CPU request,
an alderman acknowledged that there have been “no issues”
with the home. Further, the district court found that, because
IAG made no requests for City services (such as street signs
or traffic signals), “[i]t would cost the City no money to allow
A.D. and the other residents to remain in the Noble home.”
    Nor is there sufficient evidence of intangible costs to the
neighborhood. Although neighbors of the Noble home raise
various traffic concerns, the City’s own Traffic Engineer did
not object to plaintiffs’ CPU request. Moreover, while the City
also argues that the requested accommodation will have a
20                                                   No. 17-2773

negative effect on the residents of the Sparc home, we agree
with the district court’s conclusion that “any potential ‘ad-
verse impact’ to the residents of the Sparc house due to the
close proximity of the Noble home is entirely speculative.”
According to the record, there has been virtually no interac-
tion between the residents of the two homes since the Noble
home was occupied. As a result, “[t]here is simply no basis to
conclude that the continued existence of the Noble home will
have any effect on the ability of the Sparc residents to inte-
grate into the community.”
    Regardless, it is not clear that greater interface between the
residents of the Noble and Sparc homes would be problem-
atic. Sure, a report cited by the City from the Illinois Planning
Council on Developmental Disabilities recognizes “that it is
important for group homes to locate in a ‘normal’ residential
neighborhood” in order to encourage integration between
disabled and non-disabled residents. But there is no evidence
that this would not occur if both the Noble and Sparc homes
remain in place. Indeed, the report only states that “clusters
of four or five group homes on a single block could … under-
mine the ability of neighboring group homes to function
properly” (emphasis added). This is a far cry from the two
homes at issue here.
    In sum, plaintiffs have shown a “better than negligible”
likelihood of success on the merits of their reasonable accom-
modation theory. See Whitaker, 858 F.3d at 1046. Therefore, the
district court’s grant of a preliminary injunction was proper.
                          III. Conclusion
    For the foregoing reasons, we AFFIRM the judgment of the
district court.